DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	1.	Claims 4-10 and 17 are pending and under consideration.
Drawings
2.	The drawings are objected to because Figure 2 contains a nucleic acid sequence without a SEQ ID NO.  The nucleic acid sequence appears to be SEQ ID NO: 5.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 4-10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4 and 7 recite enhancers prepared by linking a human (Telomerase Reverse Transcriptase) (hTERT) enhancer, an SV40 enhancer, and a CMV enhancer in this order.  It is unclear to what order the claims is referring because the antecedent portion of the claim does not specifically refer to an order for the enhancers.  Thus claims 4 and 7 and their dependent claims are indefinite because it is unclear to what order the enhancers are limited. 	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 4-10 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/119499 (Kumon et al. July 13, 2017, IDS), “Kumon”.

Kumon teaches that the cancers to be treated included the thoracic cancers of lung cancer and mesothelioma.  See p. 10- ¶ [0055].
Kumon teaches using the adenovirus vector Ad5-SGE-REIC/Dkk-3/MTG-201 in combination with anti-PD-1antibodes. See p. 7-¶ [0040], Examples and Figures 1-5.  
Kumon teaches the DNA construct comprising REIC/Dkk-3 DNA is: 
 [1] A DNA construct for the expression of REIC/Dkk-3 DNA, which is prepared by ligating, from the 5' terminal side: 
 (i) a CMV promoter; 
 (ii) the following REIC/Dkk-3 DNA: 
 (a) DNA comprising the nucleotide sequence shown in SEQ ID NO: 1, 
 (b) DNA having at least 90%, 95%, 97% or 98% sequence identity with the nucleotide sequence shown in SEQ ID NO: 1, 
 (iii) a polyA addition sequence; and 
 (iv) enhancers prepared by linking an hTERT (Telomerase Reverse Transcriptase) enhancer, an SV40 enhancer, and a CMV enhancer in this order.  See ¶¶ 0036-0040.
SEQ ID NO: 1 of Kumon is identical to the claimed SEQ ID NO: 1. See Appendix.

5.	Claim(s) 4-10 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being US anticipated  by US 2019/0015506 A1 (Kumon et al. Jan. 17, 2019), “Kumon-506”.

Kumon-506 is the publication of the US national stage filing of WO 2017/119499 (Kumon et al. July 13, 2017, IDS), “Kumon”, thus it has the same disclosure as Kumon as set forth above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 4-10 and 17 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/119499 (Kumon et al. July 13, 2017, IDS), “Kumon” in view of Suzawa et al. (Anticancer Res. 2017 37: 301-308, IDS), “Suzawa”.
Kumon teaches as set forth above, but does not specifically provide an example of treating the thoracic cancers lung cancer or mesothelioma with Ad5-SGE-REIC/Dkk-3 and a checkpoint inhibitor.
Suzawa teaches in the abstract:
Background: Reduced expression in immortalized cell (REIC)/Dickkoph-3 (DKK3) is a tumor-suppressor gene, and its overexpression by adenovirus vector (Ad-REIC) exhibits a remarkable therapeutic effect on various human cancer types through a mechanism triggered by endoplasmic reticulum stress. Materials and Methods: We examined the direct anti-tumor effect of Ad-REIC gene therapy on lung cancer and malignant mesothelioma cell lines in vitro, and the distant bystander effect using immunocompetent 

Suzawa teaches that the vector used for the treatments was the Ad5-SGE-REIC/Dkk-3 (Ad-SGE-REIC) vector. See p. 302-Adenovirus vectors and Animal Models, Figure 4 and reference 17. 
Suzawa teaches that their results support the therapeutic potential of Ad5-SGE-REIC/Dkk-3 (Ad-SGE-REIC) in advanced lung cancer and malignant mesothelioma (MM). See paragraph bridging pp. 306-307. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Kumon and Suzawa and treat lung cancer and malignant mesothelioma with Ad5-SGE-REIC/Dkk-3 in combination with checkpoint inhibitors because Kumon teaches a method for treating lung cancer and mesothelioma by administering REIC/Dkk-3 gene and a check point inhibitor to a cancer patient, wherein the check point inhibitor is an anti-PD-1 antibody or anti-PD-L1 antibody, and wherein Ad5-SGE-REIC/Dkk-3  is administered for treatment and Suzawa teaches that their results support the therapeutic potential of Ad5-SGE-REIC/Dkk-3 (Ad-SGE-REIC) in advanced lung cancer and malignant mesothelioma and Ad-REIC treatment not only had a direct antitumor effect but also an indirect bystander effect through stimulation of the immune system.  Thus . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

7.	Claims 4-10 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of co-pending Application No. 16/068,412 (published as US 2019/0015506) in view of  WO 2017/119499 (Kumon et al. July 13, 2017, IDS), “Kumon” and in view of Suzawa et al. (Anticancer Res. 2017 37: 301-308, IDS), “Suzawa”.
The ‘412 claims are drawn to:
 1. A combination pharmaceutical kit for treating cancer consisting of REIC/Dkk-3 and a check point inhibitor as active ingredients.
2. The combination pharmaceutical kit of claim 1, wherein the check point inhibitor is an anti-PD-1 antibody or anti-PD-L1 antibody.
3.  The combination pharmaceutical kit of claim 1, wherein an adenovirus vector comprising REIC/Dkk-3 gene is comprised.
4. The combination pharmaceutical kit of claim 1, wherein the cancer is a prostate cancer.
5. A method for treating cancer by administering a combination pharmaceutical consisting of REIC/Dkk-3 gene and a check point inhibitor as active ingredients to a cancer patient.
6. (Original) The method for treating cancer of claim 5, wherein the check point inhibitor is an anti- PD-1 antibody or anti-PD-L1 antibody.
7. The method for treating cancer of claim 5, wherein an adenovirus vector comprising REIC/Dkk-3 gene is administered.

The ‘412 claims teach as set forth above but do not teach treating with the claimed Ad-REIC/Dkk-3 adenovirus vector or treating a thoracic cancer like mesothelioma. 
Kumon and Suzawa teach as set forth above. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘412 claims, Kumon and Suzawa and treat lung cancer and malignant mesothelioma with Ad5-SGE-REIC/Dkk-3 in combination with checkpoint inhibitors because the ‘412 claims teach a method for treating cancer by administering a combination pharmaceutical consisting of REIC/Dkk-3 gene and a check point inhibitor as active ingredients to a cancer patient wherein an adenovirus vector comprising REIC/Dkk-3 gene is administered, Kumon teaches a method for treating lung cancer and mesothelioma by administering REIC/Dkk-3 gene and a check point inhibitor to a cancer patient, wherein the check point inhibitor is an anti-PD-1 antibody or anti-PD-L1 antibody, and wherein Ad5-SGE-REIC/Dkk-3  is administered for treatment and Suzawa teaches that their results support the therapeutic potential of Ad5-SGE-REIC/Dkk-3 (Ad-SGE-REIC) in advanced lung cancer and malignant mesothelioma and Ad-REIC treatment not only had a direct antitumor effect but also an indirect bystander effect through stimulation of the immune system.  Thus given the activity of Ad5-SGE-REIC/Dkk-3(Ad-SGE-REIC) in advanced lung cancer and malignant mesothelioma and its ability to stimulate the immune system one would have been motivated to treat lung cancer and malignant mesothelioma with Ad5-SGE-REIC/Dkk-3 in combination with checkpoint inhibitors. 
This is a provisional nonstatutory double patenting rejection.


B.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No.: 8,658,612 in view of WO 2017/119499 (Kumon et al. July 13, 2017, IDS), “Kumon” and in view of Suzawa et al. (Anticancer Res. 2017 37: 301-308, IDS), “Suzawa”. 
C.  Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No.: 8,946,173 in view of WO 2017/119499 (Kumon et al. July 13, 2017, IDS), “Kumon” and in view of Suzawa et al. (Anticancer Res. 2017 37: 301-308, IDS), “Suzawa”. 
D.  Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No.: 9,475,865 in view of WO 2017/119499 (Kumon et al. July 13, 2017, IDS), “Kumon” and in view of Suzawa et al. (Anticancer Res. 2017 37: 301-308, IDS), “Suzawa”. 
E.  Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No.: 9,222,107 in view of WO 2017/119499 (Kumon et al. July 13, 2017, IDS), “Kumon” and in view of Suzawa et al. (Anticancer Res. 2017 37: 301-308, IDS), “Suzawa”. 

The claims of the above patents are drawn to methods of cancer treatment with REIC/Dkk-3 and/or vectors expressing REIC/Dkk-3 for cancer treatment.

Kumon and Suzawa teach as set forth above. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the patented claims, Kumon and Suzawa and treat lung cancer and malignant mesothelioma with Ad5-SGE-REIC/Dkk-3 in combination with checkpoint inhibitors because the Kumon teaches a method for treating lung cancer and mesothelioma by administering REIC/Dkk-3 gene and a check point inhibitor to a cancer patient, wherein the check point inhibitor is an anti-PD-1 antibody or anti-PD-L1 antibody, and wherein Ad5-SGE-REIC/Dkk-3  is administered for treatment and Suzawa teaches that their results support the therapeutic potential of Ad5-SGE-REIC/Dkk-3 (Ad-SGE-REIC) in advanced lung cancer and malignant mesothelioma and Ad-REIC treatment not only had a direct antitumor effect but also an indirect bystander effect through stimulation of the immune system.  Thus given the activity of Ad5-SGE-REIC/Dkk-3(Ad-SGE-REIC) in advanced lung cancer and malignant mesothelioma and its ability to stimulate the immune system one would have been motivated to treat lung cancer and malignant mesothelioma with Ad5-SGE-REIC/Dkk-3 in combination with checkpoint inhibitors. 

Conclusion
9.	No claims allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/Primary Examiner, Art Unit 1642                                                                                                                                                                                                        




SEQ ID NO: 1 alignment
RESULT 10
BED68153
ID   BED68153 standard; DNA; 1053 BP.
XX
AC   BED68153;
XX
DT   07-SEP-2017  (first entry)
XX
DE   Human REIC/Dkk-3 nucleotide sequence, SEQ ID 1.
XX
KW   DKK3 gene; Dickkopf-3 ligand; REIC gene; antibody therapy; ds; gene;
KW   immune modulation; prostate tumor; therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   CDS             1..1053
FT                   /*tag=  a
FT                   /product= "REIC protein"
XX
CC PN   WO2017119499-A1.
XX
CC PD   13-JUL-2017.
XX
CC PF   06-JAN-2017; 2017WO-JP000318.
XX
PR   08-JAN-2016; 2016US-0276371P.
XX
CC PA   (MOMO-) MOMOTARO-GENE INC.
XX
CC PI   Kumon Hiromi,  Lowenthal Richard;
XX
DR   WPI; 2017-47916W/49.
DR   P-PSDB; BED68154.
XX
CC PT   Combination kit used to treat cancer comprising prostate cancer, 
CC PT   comprises reduced expression in immortalized cells (REIC)/Dickkopf-
CC PT   related protein 3(Dkk-3) in combination with check point inhibitor.
XX
CC PS   Disclosure; SEQ ID NO 1; 23pp; English.
XX
CC   The present invention relates to a combination kit used to treat prostate
CC   cancer. The combination kit comprises reduced expression in immortalized 
CC   cells (REIC)/Dickkopf-related protein 3(Dkk-3) in combination with check 
CC   point inhibitor. The invention also provides: (1) a combining REIC/Dkk-3 
CC   with a check point inhibitor to treat cancer; and (2) use of anti-
CC   programmed death 1 (PD-1) and anti-programmed death ligand 1 (PD-L1) 
CC   antibodies to manipulate the immune system such that cancer expresses PD-
CC   1 and PD-L1 on the cell surface making it susceptible to REIC/Dkk-3 gene 
CC   (REIC/Dkk-3-induced antitumor immunity, cytotoxic T lymphocytes (CTLs) 
CC   induced by REIC/Dkk-3). The combination kit is useful for treating 
CC   cancer, where the cancer is a prostate cancer. The present sequence is a 
CC   human REIC/Dkk-3 nucleotide sequence used as a combination kit to treat 
CC   prostate cancer.
XX
SQ   Sequence 1053 BP; 233 A; 305 C; 336 G; 179 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 1053;  DB 56;  Length 1053;

  Matches 1053;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGCAGCGGCTTGGGGCCACCCTGCTGTGCCTGCTACTGGCGGCGGCGGTCCCCACGGCC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGCAGCGGCTTGGGGCCACCCTGCTGTGCCTGCTACTGGCGGCGGCGGTCCCCACGGCC 60

Qy         61 CCCGCGCCCGCTCCGACGGCGACCTCGGCTCCAGTCAAGCCCGGCCCGGCTCTCAGCTAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CCCGCGCCCGCTCCGACGGCGACCTCGGCTCCAGTCAAGCCCGGCCCGGCTCTCAGCTAC 120

Qy        121 CCGCAGGAGGAGGCCACCCTCAATGAGATGTTCCGCGAGGTTGAGGAACTGGTGGAGGAC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CCGCAGGAGGAGGCCACCCTCAATGAGATGTTCCGCGAGGTTGAGGAACTGGTGGAGGAC 180

Qy        181 ACGCAGCACAAATTGCGCAGCGCGGTGGAAGAGATGGAGGCAGAAGAAGCTGCTGCTAAA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ACGCAGCACAAATTGCGCAGCGCGGTGGAAGAGATGGAGGCAGAAGAAGCTGCTGCTAAA 240

Qy        241 GCATCATCAGAAGTGAACCTGGCAAACTTACCTCCCAGCTATCACAATGAGACCAACACA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GCATCATCAGAAGTGAACCTGGCAAACTTACCTCCCAGCTATCACAATGAGACCAACACA 300

Qy        301 GACACGAAGGTTGGAAATAATACCATCCATGTGCACCGAGAAATTCACAAGATAACCAAC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GACACGAAGGTTGGAAATAATACCATCCATGTGCACCGAGAAATTCACAAGATAACCAAC 360

Qy        361 AACCAGGCTCGACAAATGGTCTTTTCAGAGACAGTTATCACATCTGTGGGAGACGAAGAA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AACCAGGCTCGACAAATGGTCTTTTCAGAGACAGTTATCACATCTGTGGGAGACGAAGAA 420

Qy        421 GGCAGAAGGAGCCACGAGTGCATCATCGACGAGGACTGTGGGCCCAGCATGTACTGCCAG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GGCAGAAGGAGCCACGAGTGCATCATCGACGAGGACTGTGGGCCCAGCATGTACTGCCAG 480

Qy        481 TTTGCCAGCTTCCAGTACACCTGCCAGCCATGCCGGGGCCAGAGGATGCTCTGCACCCGG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TTTGCCAGCTTCCAGTACACCTGCCAGCCATGCCGGGGCCAGAGGATGCTCTGCACCCGG 540

Qy        541 GACAGTGAGTGCTGTGGAGACCAGCTGTGTGTCTGGGGTCACTGCACCAAAATGGCCACC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GACAGTGAGTGCTGTGGAGACCAGCTGTGTGTCTGGGGTCACTGCACCAAAATGGCCACC 600

Qy        601 AGGGGCAGCAATGGGACCATCTGTGACAACCAGAGGGACTGCCAGCCGGGGCTGTGCTGT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 AGGGGCAGCAATGGGACCATCTGTGACAACCAGAGGGACTGCCAGCCGGGGCTGTGCTGT 660

Qy        661 GCCTTCCAGAGAGGCCTGCTGTTCCCTGTGTGCATACCCCTGCCCGTGGAGGGCGAGCTT 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 GCCTTCCAGAGAGGCCTGCTGTTCCCTGTGTGCATACCCCTGCCCGTGGAGGGCGAGCTT 720

Qy        721 TGCCATGACCCCGCCAGCCGGCTTCTGGACCTCATCACCTGGGAGCTAGAGCCTGATGGA 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 TGCCATGACCCCGCCAGCCGGCTTCTGGACCTCATCACCTGGGAGCTAGAGCCTGATGGA 780

Qy        781 GCCTTGGACCGATGCCCTTGTGCCAGTGGCCTCCTCTGCCAGCCCCACAGCCACAGCCTG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 GCCTTGGACCGATGCCCTTGTGCCAGTGGCCTCCTCTGCCAGCCCCACAGCCACAGCCTG 840

Qy        841 GTGTATGTGTGCAAGCCGACCTTCGTGGGGAGCCGTGACCAAGATGGGGAGATCCTGCTG 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 GTGTATGTGTGCAAGCCGACCTTCGTGGGGAGCCGTGACCAAGATGGGGAGATCCTGCTG 900


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 CCCAGAGAGGTCCCCGATGAGTATGAAGTTGGCAGCTTCATGGAGGAGGTGCGCCAGGAG 960

Qy        961 CTGGAGGACCTGGAGAGGAGCCTGACTGAAGAGATGGCGCTGGGGGAGCCTGCGGCTGCC 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 CTGGAGGACCTGGAGAGGAGCCTGACTGAAGAGATGGCGCTGGGGGAGCCTGCGGCTGCC 1020

Qy       1021 GCCGCTGCACTGCTGGGAGGGGAAGAGATTTAG 1053
              |||||||||||||||||||||||||||||||||
Db       1021 GCCGCTGCACTGCTGGGAGGGGAAGAGATTTAG 1053